Supreme Court of the United States
                                 Office of the Clerk
                         Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202)479-3011
                                       July 17, 2015
                                                                            FILED IN
                                                                     1ST COURT OF APPEALS
Clerk                                                                   HOUSTON. TEXAS

Court of Appeals of Texas, First District
301 Fannin Street
                                                                       JUL 2 3 2015
Houston, TX 77002-2066                                              CHRISTQiPHfiR A PRII
                                                                                    PRINE


                                                                   CLERK



        Re:   Eugenia Woodard
              v. Fortress Insurance Company, et al.
              No. 15-5246
              (Your No. 01-14-00792-CV)


Dear Clerk:


        The petition for a writ of certiorari in the above entitled case was filed on July
13, 2015 and placed on the docket July 17, 2015 as No. 15-5246.




                                          Sincerely,

                                          Scott S. Harris, Clerk

                                          by

                                          Andrew Downs
                                          Case Analyst